DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
Claims 1, 2, 4-6 and 12-16 are amended and claims 17 and 18 are new. Claims 7-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
The amendment to the claims appears to be made in a color font that is difficult to read and optically capture. Note CFR 1.52, which states that papers that are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application, or a reexamination or supplemental examination proceeding should be presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical 
Claim 1-6 and 12-18 are under examination.

Claim Interpretation
Claim 1 recites: 
An immunosorbent assay kit for determining developmental competence of a candidate embryo comprising (1) a solid-state substrate functionalized with a first capture antibody which binds a protein having the amino acid sequence set forth in SEQ ID NO: 317 and a second capture antibody which binds a protein having an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-316 and 318-404; and (2) a predictive model associating increased lysozyme C level in spent media with increased aneuploidy and developmental failure in an embryo.

Note that neither claim 1 nor its dependents require that solid-state substrate is functionalized with the second capture antibody.
	A discussion about the interpretation of “(2) a predictive model associating increased lysozyme C level in spent media with increased aneuploidy and developmental failure in an embryo” can be found below in the Response to Arguments section.

Priority
In the Office action mailed 06/24/2021, p. 2 states that the priority date of the instant claims is deemed to be 04/06/2011 because provisional application serial no. 
Applicant asserts at p. 7 of the Remarks filed 11/24/2021, that Applicant disagrees, and believes that the pending claims are fully supported by the originally filed provisional patent application no. 61/321,448. Applicant is encouraged to indicate where in the provisional application no. 61/321,448 support for SEQ ID NOs: 261-404 can be found. The priority date is still deemed to be 04/06/2011. 
 
Rejections Withdrawn
Claim Rejections - 35 USC § 112(a)
The rejection of claims 1-6 and 12-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment of claims 1, 2, 6 and 16 to recite “protein having the amino acid sequence set forth in SEQ ID NO: X”. 

Claim Rejections - 35 USC § 103
 	The rejection of claim 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beuerman et al. (PGPUB 20090258828) in view of Peter Hornbeck (“Enzyme-Linked Immunosorbent Assays” in Current Protocols in Immunology (1991) 2.1.1-2.1.22) is withdrawn in response to Applicant’s amendment of claim 5 to recite the second capture antibody binds to a protein selected from the group consisting of SEQ ID NOs: 261-309. The combined teachings of Beuerman et al. and Hornbeck do not teach a capture antibody that binds to one of these proteins.


Double Patenting
The rejection of claims 1-6 and 12-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,714,950 is withdrawn in response to Applicant’s submission of a terminal disclaimer on 08/24/2021, which was approved on the same day. 

New Objections/Rejections Maintained
Claim Objections
Claims 1-6 and 12-18 are objected to because of the following informalities.
(i) The amendment to the claims appears to be made in a color font that is difficult to read and optically capture. Note CFR 1.52, which states that papers that are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application, or a reexamination or supplemental examination proceeding should be presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible 
(ii) Claim 12 has been amended to recite “wherein the solid-state substrate is functionalized with one a third capture antibody”, but presumably “wherein the solid-state substrate is functionalized with 
(iii) Claim 15 recites “the solid state substrate is functionalized with a fourth capture antibody which bind a protein”, but presumably “the solid-state substrate is functionalized with a fourth capture antibody which binds a protein” was intended.
(iv) Claims 14-16 and 18 recite “solid state”, but should be written as “solid-state” as it is in claims 1, 4, 12 and 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The rejection of claims 1-3 and 5 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wong et al. (WO 2009/148970—of record) is maintained for reasons of record and the following. In addition, claims 12, 13 and new claim 17 are hereby included in this rejection. Wong et al. teach a panel of candidate peptide/protein 
The antibodies can be immobilized onto a variety of solid supports, such as magnetic or chromatographic matrix particles, the surface of an assay plate (e.g., microtiter 5 wells), pieces of a solid substrate material or membrane (e.g., plastic, nylon, paper), in the physical form of sticks, sponges, papers, wells, and the like. An assay strip can be prepared by coating the antibody or a plurality of antibodies in an array on a solid support. This strip can then be dipped into the test sample and processed quickly through washes and detection steps to generate a measurable signal, such as a colored spot.

See also p. 20, paragraph [0058].
	Amended claim 5 recites that the second capture antibody is selected from the group consisting of SEQ ID NOs: 261-309. Wong et al. also teaches the inclusion of fructose-bisphosphate aldolase A (SEQ ID NO: 270) and fatty acid binding protein, epidermal (SEQ ID NO: 309) in Table 1 of the panel of candidate protein biomarkers. In addition, the teachings of these additional proteins also meet the limitations of claims 12 and 13. Incidentally, Wong et al. also teach caspase-14 (Table 1) as a candidate protein bioamarker, which corresponds to instant SEQ ID NO: 188. Thus the limitations are met by Wong and colleagues.

Response to Arguments
	Applicant argues at p. 8 of the Remarks filed 11/24/2021 that in addition to the solid-state substrate functionalized with a first capture antibody and a second capture antibody, claim 1 is amended to recite: “(2) a predictive model associating increased lysozyme C level in spent media with increased aneuploidy and developmental failure in an embryo.” Applicant asserts that “the predictive model is a structural part of the kit, more than written instructions, whereby data obtained from the candidate embryo is assessed via a predictive model to recommend whether to implant the embryo on the basis of its secretome profile”, which Wong and colleagues do not teach. 

	This argument has been fully considered but is not found persuasive. The instant specification defines the “predictive model” at p. 5, paragraph [0020] in the description of Figure 3, which is “a flow chart for a method of developing and using a predictive model that may be used to assess embryo viability as a candidate for use in an IVF implantation procedure.” The instant specification further defines the “predictive tool” in Figure 3 (p. 7, paragraph [0034]):
Fig. 3 shows a method 300 implementing the concepts described above to identify those embryos having the greatest chanced for implantation success rates. Step 302 entails ascertaining the secretome of proteins secreted into culture medium by an egg, blastocyst or developing embryo (hereinafter "embryo") that has been previously fertilized by methods known to the art. Step 302 may be performed at any time, including before an egg is fertilized or immediately thereafter. More typical times to sample the media include form one to five days after fertilization occurs. Step 302 is preferably conducted before step 304, but samples of the culture medium may be frozen for later analysis. The embryo is then used 304 in an IVF procedure attempting to implant the embryo in a woman who desires to have a baby. The implantation successes and failures are monitored 306 to collect data relating the successes and failures to one or more proteins of the secretome. Once a sufficient number of instances have transpired 308 to provide for statistical significance, the proteins are mapped 310 to the instances of success and failure. The exact manner of mapping is not of particular importance, as there a number of biostatistical analysis software products are commercially available…The mapping may be multivariate, or by an artificially intelligent algorithm, such as a neural network. This model may be then used 312 as a predictive tool to select embryos for implantation based upon their secretome profile. This is done by analyzing 314 the secretome of candidate embryos for implantation with 

Thus the predictive tool, as defined in the specification, is developed by the skilled artisan by measuring secretome proteins in the culture medium and monitoring implantation successes in failures in order to correlate the secretome proteins with either implantation success or failure.
The predictive model recited in amended claim 1 is one in which increased lysozyme C level in spent media is associated with increased aneuploidy and developmental failure in an embryo. In the context of claim 1 and the instant specification, the predictive model is a written instruction that informs the user of the kit that increased lysozyme C levels in spent media are associated with increased aneuploidy and developmental failure. Therefore it must be considered whether the written instructions constitute functional or nonfunctional descriptive material. 
	While the predictive model informs the user of the kit that increased lysozyme C level in spent media is associated with increased aneuploidy and developmental failure of an embryo, the kit itself is not changed by this information. The kit is still a solid state substrate functionalized with a first capture antibody that binds lysozyme C and a second capture antibody that binds a protein having an amino acid sequence selected from the over 400 recited sequences. (There is no requirement that the solid state substrate is functionalized with the second capture antibody—see “Claim Interpretation”, above). Wong et al. describe how to make immunosorbent assay kits further (see p. 18, paragraph [0052]), including how antibodies can be immobilized onto a variety of solid supports.

Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) (“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.” ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and nonobvious relationship between a measuring cup and writing showing how to “half” a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. App'x 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. App'x 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and nonobvious functional relationship to game board).

The court has extended the rationale in the printed matter cases, in which, for example, written instructions are added to a known product, to method claims in which “an instruction limitation” (i.e., a limitation “informing” someone about the existence of an inherent property of that method) is added to a method known in the art. King Pharmaceuticals, Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (2010). Similar to the inquiry for products with printed matter thereon, for such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. In King Pharma, the court found that the relevant determination is whether the “instruction limitation” has a “new and unobvious functional relationship” with the known method of administering the drug with food. Id.. The court held that the relationship was non-functional because “[i]nforming a patient about the benefits of a drug in no way transforms the process of taking the drug Id. That is, the actual method of taking a drug with food is the same regardless of whether the patient is informed of the benefits. Id. “In other words, the ‘informing’ limitation ‘in no way depends on the method, and the method does not depend on the ‘informing’ limitation.’” Id. (citing
In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)); see also In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011).

In the instant case, the predictive model is analogous to an instruction limitation. The prior art product of a kit comprising a solid state substrate functionalized with an antibody that binds lysozyme C, lipoclain-1 and 40 other antibodies (see Wong et al. at p. 16, paragraph [0049]; p. 18, paragraph [0052] and Table 1, pages 36-37) could function in a method of measuring these proteins in spent media. See also MPEP 2112.01(I), which states that prior art products that are identical or substantially identical in structure or composition are presumed to have the same properties. Therefore the prior art product of Wong et al. would suitable for carrying out new uses for the claimed kit. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claims 1-3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beuerman et al. (PGPUB 20090258828) in view of Peter Hornbeck (“Enzyme-Linked Immunosorbent Assays” in Current Protocols in Immunology (1991) 2.1.1-2.1.22) is maintained for reasons of record and the following. Both references are of record. To re-state the rejection, the first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Beuerman et al. teach the measurement of proteins lysozyme C (SEQ ID NO: 317) and lipocalin-1 (SEQ ID NO: 383—referred to therein as “Von Ebner’s gland protein”) in a diagnostic method (see paragraph [0010]). Beuerman et al. teach that both lysozyme C and lipocalin levels were down-regulated using a quantitative proteomics method; see Table 2, paragraphs [0060]; [0091]-[0092]; Figure 2).
The second factor to consider is to ascertain the differences between the prior art and the instant claims. While Beuerman et al. teach that the protein levels may be 
Factors that have contributed to their success include their sensitivity, the long shelf-life of the reagents (alkaline phosphatase conjugates typically lose only 5% to 10% of their activity per year), the lack of radiation hazards, the ease of preparation of the reagents, the speed and reproducibility of the assays, and the variety of ELISA formats that can be generated with a few well-chosen reagents. Additionally, no sophisticated equipment is necessary for many ELISA applications...

The person of ordinary skill in the art would have been motivated to design an ELISA kit panel that comprises at least lipocalin-1 and lysozyme C because Beuerman et al. teach that both lysozyme C and lipocalin levels were down-regulated using a quantitative proteomics method; see Table 2, paragraphs [0060]; [0091]-[0092]; Figure 2), thus it would be obvious to measure both of them. Furthermore, the person of ordinary skill in the art could have reasonably expected success because ELISA assays have been in use for nearly 50 years and are easy to use and do not require “particularly expensive reagents or equipment” (see 1st paragraph of p. 2.1.1 of Hornbeck).
Thus the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
	Applicant argues at pages 8-9 of the Remarks filed 11/24/2021 that in addition to the solid-state substrate functionalized with a first capture antibody and a second capture antibody, claim 1 is amended to recite: “(2) a predictive model associating increased lysozyme C level in spent media with increased aneuploidy and developmental failure in an embryo.” Applicant asserts that “the predictive model is a structural part of the kit, more than written instructions, whereby data obtained from the candidate embryo is assessed via a predictive model to recommend whether to implant the embryo on the basis of its secretome profile”, which Beuerman et al. and Hornbeck either alone or in combination fail to teach or suggest. 

This argument has been fully considered but is not found persuasive. The instant specification defines the “predictive model” at p. 5, paragraph [0020] in the description of Figure 3, which “is a flow chart for a method of developing and using a predictive model that may be used to assess embryo viability as a candidate for use in an IVF implantation procedure.” The instant specification further defines the “predictive tool” in Figure 3 (p. 7, paragraph [0034]), which is reproduced above and incorporated herein. In summary, Figure 3 depicts a method for “implementing the concepts” by “ascertaining the secretome of proteins”, collecting data and correlating “success and failures to one or more proteins in the secretome” (see paragraph [0034]). After the skilled artisan carries out this analysis, the “model may be used as a predictive tool to select embryos for implantation”. The specification at paragraph [0034] describes a process for the skilled artisan to measure secretome proteins in the culture medium and monitor implantation successes in failures in order to correlate the secretome proteins with either implantation success or failure.
The predictive model recited in amended claim 1 is one in which increased lysozyme C level in spent media is associated with increased aneuploidy and developmental failure in an embryo. Support for this particular embodiment is found at increased odds of implantation success (paragraph [0015] of the instant specification”). In the context of claim 1 and the instant specification, the predictive model is a written instruction that informs the user of the kit that increased lysozyme C levels in spent media are associated with increased aneuploidy and developmental failure. Therefore it must be considered whether the written instructions constitute functional or nonfunctional descriptive material. 
While the predictive model informs the user of the kit that increased lysozyme C level in spent media is associated with increased aneuploidy and developmental failure of an embryo, the kit itself is not changed by this information. The kit is still a solid state substrate functionalized with a first capture antibody that binds lysozyme C and a second capture antibody that binds a protein having an amino acid sequence selected from the over 400 recited sequences. (There is no requirement that the solid state substrate is functionalized with the second capture antibody—see “Claim Interpretation”, above). The combination of Beuerman et al. and Hornbeck describe how to make enzyme linked immunosorbent (ELISA) assays (see paragraph [0058] of Beuerman et al.; p. 2.1.20 of Hornbeck) that includes an antibody that binds lysozyme C and lipocalin-1.
The MPEP 2112.01 (III) provides guidance regarding functional and nonfunctional printed matter, and instructs that: “[T]he critical question is whether there In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent, in which the Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining “[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.”). In the instant case, the predictive model is analogous to an instruction limitation. The prior art product of a kit comprising a solid state substrate functionalized with an antibody that binds lysozyme C and lipoclain-1 (see paragraph [0058] of Beuerman et al.; p. 2.1.20 of Hornbeck) could function in a method of measuring these proteins in spent media. See also MPEP 2112.01(I), which states that prior art products that are identical or substantially identical in structure or composition are presumed to have the same properties. Therefore the product disclosed in the combined prior art teachings of Beuerman et al. and Hornbeck would suitable for carrying out new uses for the claimed kit. 

The rejection of claims 1-3 and 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Reproductive Sciences Vol. 15 No. 3 March 2008 263-273 DOI. 10.1177/1933719107311189) in view of Peter Hornbeck (“Enzyme-Linked Immunosorbent Assays” in Current Protocols in Immunology (1991) 2.1.1-2.1.22) is maintained for reasons of record and the following. Both references are of record. In addition, upon further consideration, claims 12, 13 and 17 are hereby included in this rejection. To re-state the rejection, the first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Klein et al. teach a high throughput proteomic assay in which both lipocalin-1 (referred to therein as “Von Ebner minor salivary gland protein” – SEQ ID NO: 383) and lysozyme C (SEQ ID NO: 317) are identified in vaginal fluid of women with preterm labor symptoms (see p. 268, Table 1; p. 270, right column, 2nd paragraph) which meet limitations in claims 12, 13 and new claim 17.  Both of these proteins are categorized therein as anti-microbial (see p. 269, left column, 1st paragraph). In addition, claim 5 has been amended to recite that the second capture antibody binds a protein selected from the group consisting of SEQ ID NOs: 261-309. Klein also teaches that fatty acid binding protein (epidermal), like lipocalin-1 and lysozyme C, is found in the vaginal fluid of women with preterm labor symptoms (see Table 1 at p. 268). 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Klein et al. do not teach that the proteins are measured using an immunosorbent assay kit comprising a solid-state substrate. The review by Hornbeck describes the protocols (how to make) various enzyme-linked immunosorbent assays or ELISAs (see whole document). It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the teachings of Klein et al. by designing an ELISA kit to measure lipocalin-1 and lysozyme C because Hornbeck succinctly describe the many advantages to ELISA assays in the background (see p. 2.1.20):
Factors that have contributed to their success include their sensitivity, the long shelf-life of the reagents (alkaline phosphatase conjugates typically lose only 5% to 10% of their activity per year), the lack of radiation hazards, the ease of preparation of the reagents, the speed and 

The person of ordinary skill in the art would have been motivated to design an ELISA kit panel that comprises at least lipocalin-1 and lysozyme C because Klein et al. categorize both those proteins as anti-microbial and it would be obvious to measure both of them along with other proteins disclosed therein. Furthermore, the person of ordinary skill in the art could have reasonably expected success because ELISA assays have been in use for nearly 50 years and are easy to use and do not require “particularly expensive reagents or equipment” (see 1st paragraph of p. 2.1.1 on Hornbeck).
Thus the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
	Applicant argues at pages 9-10 of the Remarks filed 11/24/2021 that in addition to the solid-state substrate functionalized with a first capture antibody and a second capture antibody, claim 1 is amended to recite: “(2) a predictive model associating increased lysozyme C level in spent media with increased aneuploidy and developmental failure in an embryo.” Applicant asserts that “the predictive model is a structural part of the kit, more than written instructions, whereby data obtained from the candidate embryo is assessed via a predictive model to recommend whether to implant the embryo on the basis of its secretome profile”, which Klein et al. and Hornbeck either alone or in combination fail to teach or suggest. 

This argument has been fully considered but is not found persuasive. The instant specification defines the “predictive model” at p. 5, paragraph [0020] in the description of Figure 3, which “is a flow chart for a method of developing and using a predictive model that may be used to assess embryo viability as a candidate for use in an IVF implantation procedure.” The instant specification further defines the “predictive tool” in Figure 3 (p. 7, paragraph [0034]), which is reproduced above and incorporated herein. 
The predictive model recited in amended claim 1 is one in which increased lysozyme C level in spent media is associated with increased aneuploidy and developmental failure in an embryo. Support for this particular embodiment is found at p. 4, paragraph [0015] of the instant specification, which teaches that SEQ ID NOs: 317 and 383 are associated with implantation failure and aneuploidy. It is also noted that this passage discloses that “SEQ ID NOs: 310, 311, 313, 318, 319, 334, 335, 336, 337, 338, 339, 340, 341, 342, 343, 345, 346, 347, 348, 349, 350, 368, 371, 374, 391, 397, 398, 399, 402, 403 and 404 are associated with increased odds of implantation success” (paragraph [0015] of the instant specification). In the context of claim 1 and the instant specification, the predictive model is a written instruction that informs the user of the kit that increased lysozyme C levels in spent media are associated with increased aneuploidy and developmental failure. Therefore it must be considered whether the written instructions constitute functional or nonfunctional descriptive material. 
While the predictive model informs the user of the kit that increased lysozyme C level in spent media is associated with increased aneuploidy and developmental failure Claim Interpretation”, above). The combination of Klein et al. and Hornbeck describe how to make enzyme linked immunosorbent (ELISA) assays (see p. 268, Table 1 of Klein et al.; p. 2.1.20 of Hornbeck) that includes an antibody that binds lysozyme C, lipocalin-1 and fatty acid binding protein (epidermal).
The MPEP 2112.01 (III) provides guidance regarding functional and nonfunctional printed matter, and instructs that: “[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”), citing In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent, in which the Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining “[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.”). In the instant case, the predictive model is analogous to an instruction limitation. The prior art product of a kit comprising a solid state substrate functionalized with an antibody that binds lysozyme C and lipoclain-1 (see p. 268, Table 1 of Klein et al.; p. 2.1.20 of Hornbeck) could function in a method of measuring these proteins in spent media. See also MPEP 2112.01(I), which states that prior art products 

The rejection of claims 1-6, 12-14 and 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong et al. (WO 2009/148970 —of record) is maintained for reasons of record and the following. In addition, new claims 17 and 18 are hereby included in this rejection. The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Wong et al. teach a panel of candidate peptide/protein biomarkers comprising lysozyme C (SEQ ID NO: 317) and lipocalin-1 (SEQ ID NO: 383—referred to therein as “Von Ebner’s gland protein”—see p. 31, paragraph [0093]; p. 36, Table 1). In addition, Wong et al. contemplate using a solid-phase enzyme linked immunosorbent assay to measure the proteins (see p. 15, paragraph [0046]; p. 16, paragraph [0049]; claims 1, 2 and 4-6). Wong et al. describe how to make immunosorbent assay kits further (see p. 18, paragraph [0052]):
The antibodies can be immobilized onto a variety of solid supports, such as magnetic or chromatographic matrix particles, the surface of an assay plate (e.g., microtiter 5 wells), pieces of a solid substrate material or membrane (e.g., plastic, nylon, paper), in the physical form of sticks, sponges, papers, wells, and the like. An assay strip can be prepared by coating the antibody or a plurality of antibodies in an array on a solid support. This strip can then be dipped into the test sample and processed quickly through washes and detection steps to generate a measurable signal, such as a colored spot.

See also p. 20, paragraph [0058].

The second factor to consider is to ascertain the differences between the prior art and the instant claims. Wong et al. teach measuring lipocalin 1 and lysozyme C, which both appear in Table 1 (see p. 36). Further, Wong et al. teach that both lysozyme C and lipocalin 1 (again, referred to therein as “Von Ebner’s gland protein”) are down-regulated in Sjӧgren’s Syndrome (see p. 31, paragraph [0093]), thus there is the strong suggestion to include these two proteins in an immunosorbent assay kit. While Wong et al. also teach that galectin-7 can be included in the measurement (see p. 38), galectin-7 appears in Table 3, not Table 1.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate the measurement of galectin-7 in the immunosorbent kit by including galectin-7 because Wong et al. also teaches analyzing a saliva sample from Table 3 (in which galectin-7 is listed) as well as Table 1 (in which lipocalin-1 and lysozyme C are listed). See claims 1, 14, 18 and 19; also paragraphs [0004]-[0006] (p. 2) of Wong et al. The person of ordinary skill in the art would have been motivated to include galectin-7 because Wong et al. explicitly suggest monitoring the effects of Sjӧgren’s Syndrome comprising measurement of markers from Tables 1 and 3 (see p. 2, paragraph [0006]). See also p. 3, paragraph [0009], which teaches that increased marker levels of proteins in Table 3 could be used to monitor Sjӧgren’s Syndrome. 
Thus the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
	Applicant argues at p. 10 of the Remarks filed 11/24/2021 that in addition to the solid-state substrate functionalized with a first capture antibody and a second capture antibody, claim 1 is amended to recite: “(2) a predictive model associating increased lysozyme C level in spent media with increased aneuploidy and developmental failure in an embryo.” It is noted that new claim 17 also recites this predictive model clause and new claim 18 recites “a predictive model associateing increased lipocalin-1 and increased galectin-7 levels with developmental competence of an embryo. Applicant asserts that “the predictive model is a structural part of the kit, more than written instructions, whereby data obtained from the candidate embryo is assessed via a predictive model to recommend whether to implant the embryo on the basis of its secretome profile”, which Wong and colleagues do not teach. 

This argument has been fully considered but is not found persuasive. The instant specification defines the “predictive model” at p. 5, paragraph [0020] in the description of Figure 3, which “is a flow chart for a method of developing and using a predictive model that may be used to assess embryo viability as a candidate for use in an IVF implantation procedure.” The instant specification further defines the “predictive tool” in Figure 3 (p. 7, paragraph [0034]), which is reproduced above and incorporated herein. In summary, Figure 3 depicts a method for “implementing the concepts” by “ascertaining the secretome of proteins”, collecting data and correlating “success and failures to one or more proteins in the secretome” (see paragraph [0034]). After the skilled artisan carries out this analysis, the “model may be used as a predictive tool to select embryos for implantation”. The specification at paragraph [0034] describes a process for the 
The predictive model recited in amended claim 1 and new claim 17 is one in which increased lysozyme C level in spent media is associated with increased aneuploidy and developmental failure in an embryo. The predictive model in new claim 18 is one in which increased lipocalin-1 and galectin-7 levels is associated with developmental competence of an embryo. Support for this particular embodiment is found at p. 4, paragraph [0015] of the instant specification, which teaches that SEQ ID NOs: 317 and 383 are associated with implantation failure and aneuploidy and that “SEQ ID NOs: 310, 311, 313, 318, 319, 334, 335, 336, 337, 338, 339, 340, 341, 342, 343, 345, 346, 347, 348, 349, 350, 368, 371, 374, 391, 397, 398, 399, 402, 403 and 404 are associated with increased odds of implantation success” (paragraph [0015] of the instant specification). In the context of the claims and the instant specification, the predictive model is a written instruction that informs the user of the kit that increased lysozyme C levels in spent media are associated with increased aneuploidy and developmental failure or increased lipocalin-1 and galectin-7 levels are associated with developmental competence of an embryo. Therefore it must be considered whether the written instructions constitute functional or nonfunctional descriptive material. 
While the predictive model informs the user of the kit that increased lysozyme C level in spent media is associated with increased aneuploidy and developmental failure of an embryo, the kit itself is not changed by this information. The kit is still a solid state substrate functionalized with a first capture antibody that binds lysozyme C and a Claim Interpretation”, above). Wong et al. contemplate using a solid-phase enzyme linked immunosorbent assay to measure lysozyme C (instant SEQ ID NO: 317) and lipocalin-1 (instant SEQ ID NO: 383—see p. 15, paragraph [0046]; p. 16, paragraph [0049]; pages 36-37, Table 1; claims 1, 2 and 4-6). Wong et al. also teach the immunosorbent assay may comprise galectin-7 (instant SEQ ID NO: 310), fructose-bisphosphate aldolase A (instant SEQ ID NO: 270) and fatty acid binding protein, epidermal (instant SEQ ID NO: 309—see pages 36-37, Table 1).
The MPEP 2112.01 (III) provides guidance regarding functional and nonfunctional printed matter, and instructs that: “[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”), citing In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent, in which the Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining “[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.”). In the instant case, the predictive model is analogous to an instruction limitation. The prior art product of a kit comprising a solid state substrate functionalized with an antibody that binds lysozyme C and lipoclain-1 (see p. 15, paragraph [0046]; p. 16, paragraph [0049]; pages 36-37, Table 1; claims 1, 2 and 4-6 of 
Claims 1-6 and 12-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenfeld et al. (2007/0161125—on IDS filed 08/20/2020) in view of Peter Hornbeck (“Enzyme-Linked Immunosorbent Assays” in Current Protocols in Immunology (1991) 2.1.1-2.1.22—of record). As noted above, the amended independent claims recite predictive models in which increased lysozyme C level in spent media is associated with increased aneuploidy and developmental failure in an embryo or increased lipocalin-1 and galectin-7 is associated with increased developmental competence of an embryo. In the context of the independent claims and the instant specification, the predictive models are interpreted as a written instruction. While the predictive model informs the user of the kit that increased lysozyme C level in spent media is associated with increased aneuploidy and developmental failure of an embryo, or increased lipocalin-1 and galectin-7 is associated with increased developmental competence of an embryo, the recited kit is not changed by this information.
The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art.  Rosenfeld et al. disclose the “the identification of proteomes of biological fluids and their use in determining the state of maternal/fetal conditions, including maternal conditions of fetal origin, chromosomal 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Rosenfeld et al. carried out their initial protein identification and analysis using proteomic methods (see paragraphs [0377]-[0392]). Further, Rosenfeld do not list the proteins set forth in SEQ ID NO: 383 (lipocalin-1) and SEQ ID NO: 7 (galectin-7) in Tables 8 or 10. These issues will be considered in turn.
(i) Although Rosenfeld et al. exemplified proteomic assays, they also teach the suitability of ELISA kits for measuring proteins, noting that:
In this method, a solid surface is first coated with a solid phase antibody. The test sample, containing the antigen (i.e. a diagnostic protein) being measured, is then added and allowed to react with the bound antibody. Any unbound antigen is washed away.” See paragraphs [0159]-[0163] of Rosenfeld and colleagues.

It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the teachings of Rosenfeld et al. by performing ELISA 
Factors that have contributed to their success include their sensitivity, the long shelf-life of the reagents (alkaline phosphatase conjugates typically lose only 5% to 10% of their activity per year), the lack of radiation hazards, the ease of preparation of the reagents, the speed and reproducibility of the assays, and the variety of ELISA formats that can be generated with a few well-chosen reagents. Additionally, no sophisticated equipment is necessary for many ELISA applications...

The person of ordinary skill in the art would have been motivated to use ELISA assays because Rosenfeld et al. disclose how they are designed. Further, the person having ordinary in the skill in the art would have been motivated to use ELISA assays because of the advantages of safety (lack of radioactive reagents) and economy (long shelf life, affordability). Furthermore, the person of ordinary skill in the art could have reasonably expected success because as noted by Hornbeck “no sophisticated equipment is necessary for many ELISA applications.
	(ii) Although the proteins set forth in SEQ ID NOs: 383 and 310 (lipocalin-1 and galectin-7, respectively) are not listed in Tables 8 and 10, Rosenfeld et al. do contemplate measuring these proteins as part of a profile. For instance, Rosenfeld discloses that von Ebner protein (lipocalin 1) be included in a biomarker panel for intra-amniotic infection (paragraphs [0027] and [0052]). Incidentally, the proteins 14-3-3 protein zeta/delta (SEQ ID NO: 261) and 14-3-3 protein sigma (SEQ ID NO: 313) are also included (paragraphs [0027] and [0052] of Rosenfeld). Further, Rosenfeld discloses the inclusion of galectin 7 (SEQ ID NO: 310) in a global analysis of the CVF proteome (see paragraph [0419], Table 6). Incidentally, uteroglobin (SEQ ID NO: 402—therein referred to as “Clara cells 10 kDa secretory protein”) is also disclosed in Table 6.
st paragraph). Furthermore, the person of ordinary skill in the art could have reasonably expected success because Hornbeck reports ELISA assays are easy to prepare and obtain reagents, speedy and reproducible (see p. 2.1.20), and therefore it would be uncomplicated to assay additional proteins present in the CVF (as reported in Rosenfeld).
Thus the claims do not contribute anything non-obvious over the prior art.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649